     Case 2:20-cv-01048-DWL-ESW Document 47 Filed 07/20/21 Page 1 of 7



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Shawn Karr,                                        No. CV-20-01048-PHX-DWL (ESW)
10                   Plaintiff,                          ORDER
11    v.
12    State of Arizona, et al.,
13                   Defendants.
14
15                                        INTRODUCTION
16           This is a prisoner civil rights action in which Plaintiff Shawn Karr (“Plaintiff”), who

17    is represented by counsel, alleges that Defendant Maria Pena (“ Maria Pena”), a corrections
18    officer employed by the Arizona Department of Corrections (“ADC”), allowed two

19    inmates to enter a corridor where Plaintiff was working and “relentlessly assault[]” him.

20    (Doc. 8 ¶¶ 11-12, 20-21.) Since the outset of this case, Maria Pena has maintained that she
21    is the victim of mistaken identity because she was not even working on the night of the
22    assault. Eventually, Maria Pena moved for summary judgment on this basis. Although

23    Plaintiff initially opposed Maria Pena’s motion, he now concedes that the guard on duty

24    on the night of the assault was Soledad Pena, not Maria Pena. Accordingly, Plaintiff agrees

25    that Maria Pena’s summary judgment motion may be granted but requests leave to amend

26    his complaint to add Soledad Pena as a defendant. (Doc. 46.) As discussed below, this
27    amendment request is denied because Plaintiff did not act with diligence in pursuing it, as
28    required by Rule 16(b)(4) of the Federal Rules of Civil Procedure.
     Case 2:20-cv-01048-DWL-ESW Document 47 Filed 07/20/21 Page 2 of 7



 1                                  RELEVANT BACKGROUND
 2           On April 7, 2020, Plaintiff initiated this action by filing a complaint in Maricopa
 3    County Superior Court. (Doc. 1 ¶ 1.)
 4           On May 28, 2020, the action was removed to federal court. (Doc. 1.)
 5           On August 3, 2020, Plaintiff filed the first amended complaint (“FAC”), which is
 6    his operative pleading. (Doc. 8.) It alleges that the underlying assault took place “[o]n or
 7    about April 8, 2019” (id. ¶ 19), although Plaintiff has since clarified that the assault actually
 8    “took place sometime around 8:00 p.m. on April 9, 2019” (Doc. 38 at 2). Plaintiff’s sole
 9    claim against Maria Pena is a claim under 42 U.S.C. § 1983 for exhibiting deliberate
10    indifference to his safety and welfare. (Doc. 8 ¶¶ 35-44.)1
11           On September 29, 2020, the Rule 16 scheduling order issued. (Doc. 18.) As
12    relevant here, it provided that “[t]he deadline for joining parties, amending pleadings, and
13    filing supplemental pleadings is sixty (60) days from the date of this Order.” (Id. at 2.) In
14    other words, the scheduling order set a deadline of late November 2020 for amending the
15    pleadings.
16           At some point during the discovery process, likely on October 14, 2020, Plaintiff
17    received ADC’s “Daily Post Sheet”—another word for the attendance log—for the date of
18    the assault, April 9, 2019. (Doc. 46-2.)2 This document reflects that Soledad Pena (but not
19    Maria Pena) was working that day. (Id.) During the discovery process, Plaintiff also
20    received Maria Pena’s “Positive Attendance Report,” which reflects that Maria Pena did
21    not work on April 8 or 9, 2019. (Doc. 33-2.)
22           On January 29, 2021, Maria Pena filed an early summary judgment motion that was
23    premised, in part, on the argument that “she was not working . . . on the day of the alleged
24
      1
              The FAC also asserts a state-law claim for gross negligence (Doc. 8 ¶¶ 45-58), but
25    Plaintiff subsequently dismissed that claim as to Maria Pena (Doc. 21).
26
      2
              Although Plaintiff identifies the receipt date as “October 14, 2021” (Doc. 46 at 2),
      this is obviously an error—October 14, 2021 is a future date that has not yet occurred. In
27    all likelihood, the year was a typographical error and the receipt date was October 14,
      2020—it strikes the Court as less likely that the month was written in error. At any rate,
28    Plaintiff explains that he took action in March 2021 in reliance on the document (which
      necessarily means the disclosure took place before then).


                                                    -2-
     Case 2:20-cv-01048-DWL-ESW Document 47 Filed 07/20/21 Page 3 of 7



 1    assault.” (Doc. 32 at 3.) This motion emphasized that “Plaintiff’s attorney has been
 2    informed repeatedly that [Maria] Pena was not working on the day of the assault,” yet
 3    “Plaintiff inexplicably refuses to dismiss his claim against [Maria] Pena.” (Id. at 1.) In
 4    support of her mistaken-identity argument, Maria Pena submitted a variety of evidence,
 5    including her own declaration (Doc. 33-2 at 39-40 ¶ 9 [“I was not at Rast Unit or in the
 6    control room for any reason on April 8 or April 9, 2019.”]) and one of the previously
 7    mentioned attendance logs (Doc. 33-2).
 8           Around the time she filed her summary judgment motion, Maria Pena also
 9    propounded requests for admission (“RFAs”) to Plaintiff. (Doc. 42-1 at 5.) Among other
10    things, the RFAs asked Plaintiff to “[a]dmit that Maria Pena was not working at the Rast
11    Unit on April 9, 2019.” (Id.)
12           On March 11, 2011, Plaintiff filed his response to Maria Pena’s summary judgment
13    motion. (Doc. 38.) In this filing, Plaintiff doubled-down on his claim that Maria Pena was
14    the corrections officer on duty on the night of the assault. (Doc. 38 at 6 [“Plaintiff is
15    adamant that COII Pena was the correctional officer who facilitated the attack on Plaintiff
16    by opening the doors with knowledge the other inmates were there to attack Plaintiff. Thus,
17    a jury could reasonably conclude that Defendant Pena began her shift on April 9, 2019 and
18    ended her shift in the morning on April 10, 2019.”].) In support of this claim, Plaintiff
19    submitted his own declaration, in which he avowed that “COII Pena” was the guard on
20    duty on the night of the assault. (Doc. 39-2 at 3 ¶¶ 6-9.) However, Plaintiff also argued,
21    in the alternative, that he should be granted leave under Rule 56(d) to conduct additional
22    discovery into the mistaken-identity issue. (Id. at 4-6.) Finally, and seemingly as yet
23    another alternative, Plaintiff argued in passing that “[i]f it is a different correctional officer
24    Pena, Plaintiff requests leave to amend the Complaint to name the correct officer.” (Id. at
25    6-7.) Plaintiff did not, however, submit a redlined version of a proposed amended
26    complaint, as required by LRCiv 15.1(a).
27           On June 28, 2021, Maria Pena filed a supplement to her summary judgment motion.
28    (Doc. 42.) The supplement establishes that Plaintiff never responded to the January 2021


                                                    -3-
     Case 2:20-cv-01048-DWL-ESW Document 47 Filed 07/20/21 Page 4 of 7



 1    RFA discussed above, despite multiple follow-up inquiries, and argues that Plaintiff’s
 2    failure to respond should, under Rule 36, be deemed a conclusive admission that she wasn’t
 3    working on the night in question. (Id.)
 4           On July 8, 2021, the Court issued an order addressing the merits of the Rule 36
 5    issue. (Doc. 43.) The order explained that, “even though the evidence previously
 6    submitted by Plaintiff regarding [Maria] Pena’s presence on April 9, 2019 . . . might
 7    otherwise be sufficient to create a triable issue of fact, it appears to the Court that, on this
 8    record, [Maria] Pena is entitled to summary judgment.” (Id. at 3.) However, the order also
 9    explained that, “[b]efore issuing an order to that effect, . . . the Court will give Plaintiff an
10    opportunity to be heard.” (Id.) Thus, Plaintiff was ordered to “show cause why [Maria]
11    Pena’s motion for summary judgment should not be granted in light of his deemed
12    admission to the RFA concerning Defendant Pena’s presence on April 9, 2019.” (Id. at 4.)
13           On July 15, 2021, Plaintiff filed his response. (Doc. 46.) In this filing, Plaintiff
14    concedes that Maria Pena’s summary judgment motion may be granted based on the
15    mistaken-identity issue. (Id.at 1-2 [“Plaintiff does not object to the dismissal of Defendant
16    Maria Pena in this matter. . . [because] Plaintiff has now learned that Soledad Pena was
17    operating the A/B Controls for the particular unit on April 9, 2019, when the subject
18    incident occurred.”].) Additionally, Plaintiff reveals some information that he did not
19    disclose in previous filings. Specifically, Plaintiff discloses that he received documents in
20    October 20203 that “first provided Plaintiff with the identity of Soledad Pena” and further
21    discloses that, on March 10, 2021, he “served a Notice of Claim on Soledad Pena.” (Id. at
22    2.) Plaintiff proceeds to identity various reasons why his potential claims against Soledad
23    Pena should be deemed timely under state and federal law (id. at 2-3) and formally moves,
24    pursuant to “Ariz. R. Civ. P. 15,” for leave to amend his complaint to add Soledad Pena as
25    a defendant (id. at 3). Plaintiff also provides, as an attachment to his response, a redlined
26    version of the proposed new complaint. (Doc. 46-1.)
27           …
28
      3
             See supra n.2.

                                                    -4-
     Case 2:20-cv-01048-DWL-ESW Document 47 Filed 07/20/21 Page 5 of 7



 1                                          DISCUSSION
 2           As an initial matter, Maria Pena’s motion for summary judgment (Doc. 32) is
 3    granted. Plaintiff concedes that the motion may be granted (Doc. 46) and Maria Pena is,
 4    at any rate, entitled to relief based on Plaintiff’s deemed admissions (Doc. 43).
 5           As for Plaintiff’s amendment request, Plaintiff argues the request is governed by
 6    Rule 15’s liberal amendment standards and focuses solely on whether his proposed new
 7    claims against Soledad Pena would be barred by the statute of limitations—analysis that
 8    appears intended to address the issue of futility, which is a relevant consideration under
 9    Rule 15. The difficulty with this approach is that, because Plaintiff’s amendment request
10    comes long after the November 2020 amendment deadline set forth in the scheduling order,
11    it is governed by Rule 16(b)(4)’s “good cause” standard.            Johnson v. Mammoth
12    Recreations, Inc., 975 F.2d 604, 607-608 (9th Cir. 1992). “Unlike Rule 15(a)’s liberal
13    amendment policy . . . , Rule 16(b)’s good cause standard primarily considers the diligence
14    of the party seeking the amendment.” Id. at 609. Under the Rule 16(b) standard, “the focus
15    of the inquiry is upon the moving party’s reasons for seeking modification. If that party
16    was not diligent, the inquiry should end.” Id.
17           Here, Plaintiff was not diligent in pursuing his amendment request. His most recent
18    filing reveals that he likely received information in October 2020—or if not then, at some
19    point before March 2021—suggesting that Soledad Pena was the Pena-surnamed guard on
20    duty at the time of his assault, yet he did not make a meaningful and effective effort to
21    amend his complaint to add Soledad Pena as a defendant until July 2021.4 “Ideally, a party
22    will move to amend within weeks of learning new information.” Story v. Midland Funding
23    LLC, 2016 WL 5868077, *2-3 (D. Or. 2016). A delay of four-plus months does not present
24    a close call on the issue of diligence. See, e.g., Zivkovic v. S. California Edison Co., 302
25    4
             As noted, Plaintiff tucked an undeveloped and cursory amendment request into his
      summary judgment response brief, which was filed in March 2021. (Doc. 38 at 5-6.) This
26    was not an effective way to seek leave to file an amended complaint. First, Plaintiff’s
      approach violated LRCiv 15.1(a), because Plaintiff did not provide a redlined version of
27    the proposed new complaint. Second, and more important, a plaintiff seeking leave to file
      an amended complaint is “[t]ypically . . . required to make an explicit motion (arguments
28    and requests buried in briefs opposing the motion to dismiss usually will not do).” Gensler,
      1 Federal Rules of Civil Procedure: Rules and Commentary, Rule 12, at 340 (2021).

                                                  -5-
     Case 2:20-cv-01048-DWL-ESW Document 47 Filed 07/20/21 Page 6 of 7



 1    F.3d 1080, 1087-88 (9th Cir. 2002) (district court properly denied amendment request
 2    because “Zivkovic’s counsel did not seek to modify that order until four months after the
 3    court issued the order”); Johnson, 975 F.2d at 610 (same); Gonzalez v. US Human Rights
 4    Network, 2021 WL 2226191, *4 (D. Ariz. 2021) (“Even accepting Plaintiff's timeline,
 5    Plaintiff had sufficient information to assert her racial discrimination claim by February
 6    2021 at the latest. Nevertheless, Plaintiff waited until May 7, 2021, more than two months
 7    after that discovery, before filing the pending motion for leave to amend. That length of
 8    time is not consistent with reasonable diligence.”) (citations omitted); MiCamp Sols. LLC
 9    v. Nat’l Processing LLC, 2021 WL 289661, *3 (D. Ariz. 2021) (“That Plaintiff filed the
10    motion nearly one month after [discovering relevant facts] does not indicate diligence.”);
11    Sako v. Wells Fargo Bank, Nat’l Ass’n, 2015 WL 5022326, *2 (S.D. Cal. 2015) (“Courts
12    have held that waiting two months after discovering new facts to bring a motion to amend
13    does not constitute diligence under Rule 16.”).
14           Plaintiff’s lack of diligence in pursuing the amendment request is underscored by
15    the revelation that Plaintiff filed a notice of claim—a state-law precursor to liability—
16    against Soledad Pena on March 10, 2021. This shows that, by March 10, 2021, Plaintiff
17    had sufficient notice that Soledad Pena was the guard on duty during his assault.
18    Nevertheless, the very next day after he filed this notice of claim, Plaintiff submitted an
19    opposition to Maria Pena’s summary judgment motion in which he expressed his
20    “adamant” disagreement with the notion that she was a victim of mistaken identity. (Doc.
21    38 at 6.) This, too, was inconsistent with a diligent attempt to amend the complaint to add
22    Soledad Pena as a defendant.
23           …
24           …
25           …
26           …
27           …
28           …


                                                 -6-
     Case 2:20-cv-01048-DWL-ESW Document 47 Filed 07/20/21 Page 7 of 7



 1          Accordingly,
 2          IT IS ORDERED that:
 3          (1)    Maria Pena’s motion for summary judgment (Doc. 32) is granted.
 4          (2)    Plaintiff’s response to the order to show cause (Doc. 46), which the Court
 5    construes as a motion for leave to file an amended complaint, is denied.
 6          Dated this 20th day of July, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
